Title: James Lovell to Abigail Adams, 14 November 1778
From: Lovell, James
To: Adams, Abigail



My dear Lady

Sat. Eveng. 14th. of Novr. 1778


Having a good Opportunity, I now forward those Things which were left at York Town by your worthy Husband. I have never yet got the Box of Papers which were carried away by Mr. Sprout’s Family. They consigned the Box to a most careful Man, Mr. Houston who has promised to send it to me. But perhaps it will be a Thing convenient to the Carrier of what is now with me to call at Princeton for the other Property. I took a memorandum of the Contents of the Chest delivered to me by Mrs. Clymar on the day I received it. Perhaps Mr. Adams may have done so at his Departure for Home.
As the Box is not full, I am now thinking to make one Package of Mr. A’s, Mr. Dana’s and some Articles of my own which will be of use to my poor Boys. I have cast my Eye upon a Box that will answer such a Purpose. The Box though rougher than Mr. A.’s will be as useful in a Family Way. I am yet undecided; but shall let Mrs. Lovell know, by a few Lines, my Decision when made. I mean solely at this Time to name the Articles.
a Brown Summer Coat & Jacket
a Black Cloth Suit
a Nankin Coat & two Pr. of Breeches
a pr. of Cotton Velvet Breeches
a pr. of Buckskin do.
a pr. of Black Silk Stockings
a pr. of Shoes
a pr. of Mittens
a Steel Swivel for an Hanger
2d. Vol. of Symes’s Military Guide
2 Vols. on Horsemanship in French
3 Vols. of Vertot’s Revolutions
1 Vol. Molesworths account of Denmarc
Horace in Vellum
Tully’s Epistles do.
Thoughts on Government—Marble
Not a line from Mr. A—— up to the 12th. of Augst. tho’ I have written to him 14 Times. I shall write again on Monday. I know that several Vessels going hence have failed.—Believe me continuing your affectionate humble Servant,

James Lovell


